Title: From Thomas Jefferson to William Munford, 6 September 1824
From: Jefferson, Thomas
To: Munford, William


Dear Sir
Monticello
Sep. 6. 24.
I have duly recieved your favor of the 28th ult. and lose no time in acknoleging the honor you do me in proposing to submit  to my judgment your translation of Homer. but of all men living I have the least exercisised myself in the office of criticism. I never had the qualifications, the taste or talent  of a reviewer. I have uniformly also declined giving opinions on the merit of books, to be offered to the public. it would be a presumption in me, which no circumstances would justify to anticipate the judgment of the public as to what  might or might not merit their reading and attention. age too has enfeebled whatever powers I might ever have had, and rendered me quite unable to under take any serious work. with every desire therefore to do any thing which would be a gratification to you, I must on these considerations ask permission to decline the honorable task you propose to me, and pray you to accept assurances of my great esteem & respectTh: J.